Order entered September 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00218-CR

                           DARREN DWYONE GREEN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F11-62506-K

                                             ORDER
       The Court REINSTATES the appeal.

       On June 20, 2013, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Riann

Moore; (3) Ms. Moore requested preparation of the reporter’s record on February 27, 2013; (4)

Janice Garrett, official court reporter of the Criminal District Court No. 4, recorded the

proceedings; (5) Ms. Garrett was unaware of the “abatement” order until September 9, 2013

because the order incorrectly identified the trial court as the 194th Judicial District Court; and (6)

Ms. Garrett requested sixty days from the September 10, 2013 hearing to file the record due to

wrist injuries and her workload.
        We note the reporter’s record was already more than two months overdue when the

appeal was abated in June 2013. No finding was made that Ms. Garrett was not aware the case

was on appeal, nor was there a finding made regarding why Ms. Garrett never sought an

extension of time to file the record from this Court before the appeal was abated.

        Accordingly, we ORDER Janice Garrett, official court reporter of the Criminal District

Court No. 4, to file the reporter’s record in this appeal by NOVEMBER 1, 2013. No further

extensions will be granted. If the reporter’s record is not filed by the date specified, we will

order that Janice Garrett not sit as a court reporter until she has filed the record in this appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Dominique Collins, Presiding Judge, Criminal District Court No. 4; Janice Garrett,

official court reporter, Criminal District Court No. 4; and to counsel for all parties.


                                                        /s/     LANA MYERS
                                                                JUSTICE